 


116 HRES 430 EH: Authorizing the Committee on the Judiciary to initiate or intervene in judicial proceedings to enforce certain subpoenas and for other purposes.
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 430 
In the House of Representatives, U. S.,

June 11, 2019
 
RESOLUTION 
Authorizing the Committee on the Judiciary to initiate or intervene in judicial proceedings to enforce certain subpoenas and for other purposes. 
 
 
That the chair of the Committee on the Judiciary of the House of Representatives is authorized, on behalf of such Committee, to initiate or intervene in any judicial proceeding before a Federal court— (1)to seek declaratory judgments and any and all ancillary relief, including injunctive relief, affirming the duty of— 
(A)William P. Barr, Attorney General, to comply with the subpoena that is the subject of the resolution accompanying House Report 116–105; and (B)Donald F. McGahn, II, former White House Counsel, to comply with the subpoena issued to him on April 22, 2019; and
(2)to petition for disclosure of information regarding any matters identified in or relating to the subpoenas referred to in paragraph (1) or any accompanying report, pursuant to Federal Rule of Criminal Procedure 6(e), including Rule 6(e)(3)(E) (providing that the court may authorize disclosure of a grand-jury matter preliminarily to * * * a judicial proceeding). That the chair of each standing and permanent select committee, when authorized by the Bipartisan Legal Advisory Group, retains the ability to initiate or intervene in any judicial proceeding before a Federal court on behalf of such committee, to seek declaratory judgments and any and all ancillary relief, including injunctive relief, affirming the duty of the recipient of any subpoena duly issued by that committee to comply with that subpoena. Consistent with the Congressional Record statement on January 3, 2019, by the chair of the Committee on Rules regarding the civil enforcement of subpoenas pursuant to clause 8(b) of rule II, a vote of the Bipartisan Legal Advisory Group to authorize litigation and to articulate the institutional position of the House in that litigation is the equivalent of a vote of the full House of Representatives. 
That in connection with any judicial proceeding brought under the first or second resolving clauses, the chair of any standing or permanent select committee exercising authority thereunder has any and all necessary authority under Article I of the Constitution.  That the chair of any standing or permanent select committee exercising authority described in the first or second resolving clause shall notify the House of Representatives, with respect to the commencement of any judicial proceeding thereunder.
That the Office of General Counsel of the House of Representatives shall, with the authorization of the Speaker, represent any standing or permanent select committee in any judicial proceeding initiated or intervened in pursuant to the authority described in the first or second resolving clause. That the Office of General Counsel of the House of Representatives is authorized to retain private counsel, either for pay or pro bono, to assist in the representation of any standing or permanent select committee in any judicial proceeding initiated or intervened in pursuant to the authority described in the first or second resolving clause. 
 
Cheryl L. Johnson,Clerk.
